United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-40135
                        Conference Calendar



JIMMY BEAUMONT,

                                    Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:03-CV-1328
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Jimmy Beaumont, federal prisoner # 03018-078, appeals the

district court’s denial of his 28 U.S.C. § 2241 petition

challenging the authority of the Bureau of Prisons (BOP) to fix

the timing and amount of his installment payments on the $400,000

fine ordered as part of his sentence when he was convicted of

various narcotics offenses.   See United States v. Beaumont, 972
F.2d 553 (5th Cir. 1992).   Beaumont’s argument that the court

impermissibly delegated to the BOP its duty to set a payment


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40135
                               -2-

schedule as part of the judgment is without merit.   28 C.F.R.

§ 545.11.

     AFFIRMED.